DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-3, 5-6, 8-9, 11, 13, 15, 17, 19, 21-23, 25 and 27 are pending wherein claims 1, 5-6, 8-9, 11 and 21 are amended and claims 4, 7, 10, 12, 14, 16, 18, 20, 24 and 26 are canceled. 

Status of Previous Rejections
	The previous rejection of claims 1-3, 5-6, 8-9, 11, 13, 15, 17, 19, 21-23, 25 and 27 under 35 U.S.C. 103 as being unpatentable over Kaufman et al. (US 3,155,501) is withdrawn in view of the Applicant’s amendment to claim 1. The previous rejection of claims 1-3, 5-6, 8-9, 11, 13, 15, 17, 19, 21-23, 25 and 27 under 35 U.S.C. 103 as being unpatentable over Erickson (US 5,476,555) is withdrawn in view of the Applicant’s amendment to claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8-9, 11, 13, 15, 17, 19, 21-23, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Bieber (US 3,166,412). 

In regard to claim 1, Bieber (‘412) discloses cast nickel base alloys having compositions relative to that of the instant invention as set forth below (column 2 and claims). 
Element
Instant Claim
(weight percent)
Bieber (‘412)
(weight percent)
Overlap
Al
4.8 – 6.9 
about 5 – 7 
about 5 – 6.9 
Co
0 – 17 
0 – 15 
	0 – 15 
Cr
10.1 – 11.9 
about 10 – 18 
10.1 – 11.9 
Mo + W
3 – 14.9
about 5 – 10 
About 5 – 10 
Nb
0.6 – 3.7 
about 1 – 3 
about 1 – 3 
Ta
0 – 1 
0
0
Ti
0 – 3 
0 – about 1.5
0 – about 1.5
C
0.02 – 0.35 
0.008 – 0.05
0.02 – 0.05 
B
0.001 – 0.2 
about 0.01
about 0.01
Zr
0.001 – 0.5
0 – about 0.15
0.001 – about 0.15
Si
0 – 0.5 
0
0
Y
0 – 0.1 
0
0
La
0 – 0.1 
0
0
Ce
0 – 0.1 
0
0
S
0 – 0.003 
0
0
Mn
0 – 0.25 
0
0
Cu
0 – 0.5 
0
0
Hf
0 – 0.5 
0
0
V
0 – 0.5 
0
0
Fe
0 – 10 
0
0
Ni
Balance
Balance
Balance


	The Examiner notes that the amounts of aluminum, cobalt, chromium, molybdenum, tungsten, niobium, tantalum, titanium, carbon, boron, zirconium, silicon, yttrium, lanthanum, cerium, sulfur, manganese, copper, hafnium, vanadium, and iron disclosed by Bieber (‘412) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of aluminum, cobalt, chromium, molybdenum, tungsten, niobium, tantalum, titanium, carbon, boron, zirconium, silicon, yttrium, lanthanum, cerium, sulfur, manganese, copper, hafnium, vanadium, 
	With respect to the recitation “consisting, in weight percent” in claim 1, Bieber (‘412) does not require the presence of additional elements beyond those specified in the claim and therefore reads on the claim 
In regard to claim 2, Bieber (‘412) discloses nickel base alloys such as one having 6 weight percent aluminum, 0 weight percent cobalt, 12 weight percent chromium, 5 weight percent molybdenum, 5 weight percent tungsten, 3 weight percent niobium, 0 weight percent tantalum, 1.25 weight percent titanium, 0.05 weight percent carbon, 0.01 weight percent boron, 0.15 weight percent zirconium and the balance nickel (column 2 and claims). With regard to the formula, (WNb+WTa+WTi) + 3.2WAl  would be 23.45 which would be within the range of 19 to 24.5 and would read on the claim. 
In regard to claim 3, Bieber (‘412) discloses nickel base alloys such as one having 6 weight percent aluminum, 0 weight percent cobalt, 12 weight percent chromium, 5 weight percent molybdenum, 5 weight percent tungsten, 3 weight percent niobium, 0 weight percent tantalum, 1.25 weight percent titanium, 0.05 weight percent carbon, 0.01 weight percent boron, 0.15 weight percent zirconium and the balance nickel (column 2 and claims).  With regard to this composition, WW + 2.9WMo would be 19.5, which would be greater than 9.4 and therefore read on the claim. 
	In regard to claim 5, Bieber (‘412) discloses about 10 to 18 weight percent chromium, which encompasses the range of 10.1 to 11 weight percent chromium as claimed (column 2 and claims). 
	In regard to claim 6, Bieber (‘412) suggest 5 to 10 weight percent of molybdenum and tungsten, which would include 0.3 to 4 weight percent molybdenum as claimed (column 2). 
	In regard to claim 8, Bieber (‘412) discloses 0 to about 1.5 weight percent titanium (column 2 and claims). 
	In regard to claim 9, Bieber (‘412) discloses 0 to 15 weight percent cobalt (column 2 and claims). 

	With respect to the recitation “consisting, in weight percent, of 0.5% or less tantalum” in claim 13, Bieber (‘412) does not require the presence of tantalum and therefore reads on the claim. 
	With respect to the recitation “wherein the sum of elements cobalt, tungsten and molybdenum, in weight, is 26.6% or less” in claim 15, Bieber (‘412) does not require the presence of cobalt and suggests about 5 to 10 weight percent tungsten and molybdenum (column 2 and claims). 
	In regard to claim 17, Bieber (‘412) does not require the presence of iron and therefore reads on the claim (column 2 and claims). 
	In regard to claim 19, Bieber (‘412) does not require the presence of cobalt and suggests about 5 to 10 weight percent tungsten and molybdenum (column 2 and claims). 
	In regard to claim 21, Bieber (‘412) discloses about 5 to 7 weight percent aluminum, which overlaps the claimed range of 4.8 to 6.8% aluminum (column 2 and claims). 
	In regard to claim 23, Bieber (‘412) discloses about 1 to 3 weight percent columbium (niobium), 0 to about 1.5 weight percent titanium, and about 5 to 7 weight percent aluminum (column 2 and claims). Kaufman et al. (‘501) does not specify the presence of tantalum. The range of the ratios of niobium, tantalum and titanium to aluminum would be 0.14 to 0.90, which would overlap the range of greater than 0.45 as claimed.
	In regard to claim 25, Bieber (‘412) discloses about 1 to 3 weight percent niobium, which is within the claimed range (column 2 and claims).
	In regard to claim 27, Bieber (‘412) does not require the presence of cobalt and suggests about 5 to 10 weight percent tungsten and molybdenum (column 2 and claims).

Response to Arguments

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938.  The examiner can normally be reached on Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/JESSEE R ROE/Primary Examiner, Art Unit 1796